PER CURIAM
Defendant appeals his sentence on one count of assault in the second degree, ORS 163.175, and two counts of criminal mistreatment in the first degree. ORS 163.205. The trial court sentenced defendant to 30 months incarceration for the assault; 12 months incarceration, consecutive to the assault sentence, for one of the criminal mistreatment counts and 6 months, concurrent on the other mistreatment count. This sentence constitutes an “upward departure,” because it is longer than the presumptive sentence provided under the sentencing guidelines.
Defendant concedes that the trial court complied with OAR 253-08-001 by stating on the record what it believed to be substantial and compelling reasons for the departure. Defendant argues only that the evidence was insufficient to support the factors that the trial court used to justify the departure. We do not reach the merits of his argument, because defendant did not object to the upward departure at the time of sentencing or otherwise preserve the claim of error. State v. Orsi/Gauthier, 108 Or App 176, 813 P2d 82 (1991).
Affirmed.